Order, Supreme Court, Bronx County (Albert Lorenzo, J.), entered or about October 24, 2007, which denied petitioner’s application for a writ of habeas corpus and dismissed the petition, unanimously affirmed, without costs.
There was no violation of the 15-day time limit for scheduling a preliminary parole revocation hearing (Executive Law § 259-i [3] [c] [iv]), where the hearing was originally scheduled to take place seven days after the warrant’s execution, but, due to petitioner’s hospitalization for serious illness, was rescheduled to take place and did take place 18 days after the warrant’s execution, without prejudice to petitioner (see Matter of Emmick v Enders, 107 AD2d 1066, 1067 [1985], appeal dismissed 65 NY2d 1050 [1985]). Petitioner was not entitled to counsel at the hearing where he made no request for counsel, the issue to be decided at the hearing was not complex, and petitioner had counsel for the final hearing (see People ex rel. Calloway v Skinner, 33 NY2d 23 [1973]). Concur—Mazzarelli, J.E, Friedman, Nardelli, Buckley and Freedman, JJ.